Citation Nr: 1631379	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1979 to January 1980 and from February 2003 to June 2004.  He had service in Southwest Asia from March 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in December 2015, which vacated a September 2014 Board decision and remanded the case for additional development.  The issue initially arose from an August 2010 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its December 2015 Memorandum Decision the Court found that the Board had relied upon an inadequate January 2013 VA medical opinion which did not address an additional notation about concerns for the Veteran's shortness of breath while sleeping during service.  It was noted that it was unclear how the examiner concluded that the Veteran merely had snoring problems and the Court found that it was undisputed that he had a severe, consistent snoring issue that began in service, as well as breathing problems.  Therefore, additional development is required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Obtain a clarifying opinion from the January 2013 VA examiner, or if unavailable another appropriate examiner, reviewing the evidence of record and addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was onset during active service.  The evidence considered to be pertinent to the matter should be identified, including acknowledgement of the March 2012 statement from a fellow serviceman recalling that during service they constantly had to wake him up due to severe snoring problems and that they were very concerned about him due to his shortness of breath while sleeping.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


